Title: To Benjamin Franklin from the Comte de Louitz(?), 21 March 1778
From: Louitz, ––, comte de
To: Franklin, Benjamin


This note, the purpose of which is as hard to determine as the writer’s name, serves to introduce a large and diverse category of people seeking favors large or small. Four ask for nothing beyond a few minutes of Franklin’s time; what they want is any one’s guess. Three merely request information. Two ask about a cure for dropsy, three wish to have letters forwarded, two need passports. A few are simply beggars. The largest group is of those who want Franklin’s intercession in one form or another. The letters, in short, run a wide gamut; their only common factor is that they produced, to the best of our knowledge, no result. Most of them have little interest in themselves, but in their totality they explain why Franklin complained so often that suitors plagued him from dawn to dark.
Four requests for appointments are similar to the comte’s. On March 26 de Laval, cadet, who is obviously young and earnest, wants fifteen minutes in which to open his heart and receive advice that he promises to follow. On the 30th the abbé de Rochemure, also young, asks for one minute to beg a favor. On May 10 Antoine Flottes de Raissan offers to repay an interview by being helpful to the Americans; Franklin has a notation of his name, to which some one else has added “rien.” On June 8 de St. Montant, a former naval officer, wants to communicate a few very particular things; he has lived in England “and can speak a little jour languisch as jou me fyne by me writing.”
On March 14 Aegidius A. Dujardin writes from Ghent for commercial information. What are the best American firms trading with the Low Countries in tobacco, rice, sugar, etc., and what Flemish products are suitable for the colonies—perhaps the sort of linen cloth he is now sending to South America? What is the safest route, now and after American independence is recognized? He must also know the exchange rate between dollars, livres, and pounds, so as to do the necessary arithmetic before pursuing his idea. On May 6 Martin, “fils d’André,” inquires from Marseilles about opening trade with America, where he has no connections. Might his ships be recommended in the principal ports? What do the commissioners think of the enclosed list of a sample cargo? He has in mind for the present three ships; the first will leave thirty days after he has word, and the others from month to month. On June 26 Benjamin Bristow, in Paris, announces himself as an acquaintance of William Lee in London; he wants an address for Samuel Adams, to ask him about the family of an American lady in London whose father was once Adams’ close friend.
Two queries continue those that had been coming to Franklin for months about his reputed cure for dropsy. One is on April 13 from Serrier, the curé of Damvillers near Verdun, who for twenty-eight years has been burying victims of the disease and now has one critically ill with it; give him the cure, and Franklin will be the benefactor of the parish. The other is on May 20 from Caillé, who gives the banker Paul Véron as his Paris address; he begs for a description of the treatment to send to a sufferer in Frankfurt.
On March 17 Elizabeth Clough, a widow in Westminster, encloses a letter for her son in America but gives no hint of his address. On April 15 Marie-Charlotte Leullier L’Enfant, at the Gobelins, reminds Franklin that he has agreed to do her the same favor; a number of letters already sent to her son have gone astray. She joins with Mlle. Basseporte in asking protection for the young man. On April 29 Thomas Barker sends two packets to be forwarded to Congress, he hopes with Franklin’s favorable opinion of his case. On June 7 he writes again, this time from Nantes, to say that he is thinking of taking a ship for North Carolina, and would be glad to know the safest part of the coast. On or after March 16 Burwell Starks, in Paris, requests a passport for England; without it, he hears, he will be stopped at Calais until he can have one sent from Paris.
The list of outright beggars is short. On March 29 Lamoureux de la Genetière, in Paris, confides the disasters that have plagued him: parental debts, a son who broke his arm and then had a hernia, a beloved chambermaid who died of a putrid fever in his wife’s arms and gave her and his mother and daughter the fever, from which they almost died. He is on the verge of securing a position, but also of blowing out his brains. A mother of eighty, a father-in-law impoverished like him, a charming wife and four children as beautiful as love itself, and three indispensable servants—these are his responsibilities, and he does not know where to lay his head. Franklin alone can help him. On April 17 Caetanus d’Amraff, also in Paris, pours out his woes in Latin. He is destitute, with a wife, two small children, and a life harder than death. The Venetian envoy and others will speak for him. He writes six languages and understands eight, is versed in music, painting, and commerce, has traveled widely, and would be glad to serve Franklin in Europe or America. On June 24 A. Bouget, from Morat in Switzerland, explains that his brother left a decade ago with the remnants of a small family patrimony, to try to mend it in Guadeloupe by raising indigo, while he himself emigrated from Franche-Comté to live more cheaply. Rains and droughts ruined the indigo; in Switzerland he got along by borrowing until his creditors descended on him and stripped him bare. “Les pauvres hommes sont foudroyes par les évenements.” His mind must be unhinged, or he would not dare think that Franklin might stoop from his eminence to aid a man at the end of his tether.
The group of those who seek Franklin’s good offices is the most varied, and includes a few whose sanity seems questionable. The first, for instance: on March 20 Roches de Condormes, who signs himself avocat et ecuyer, writes from “Castelmarain” (Castelmoron in Guienne?) to announce that the first volume of his work has gone to the royal bureau de correspondance; please tell the King, to make sure the printing costs are paid. The book teaches French and will establish it throughout the world; all kings and peoples will then be converted, as Christ and His Prophet foretold. On the 24th Nicephore Clerget, a Capuchin priest from Besançon but in Gien-sur-Loire, explains that he wants to go as chaplain on a ship now that his two brothers are in the French navy. He can leave in a fortnight if Franklin will get him permission from Sartine.
On April 5, probably 1778 (because of a reference to the war), Jacques-Christophe Babuty, in Paris, asks for help in rejoining his wife in Canada; he is so poor that he dares not even present himself, but can guarantee repayment because he is “fort à son aise chez luy.” On the 6th François-René-Jean de Pommereul de Martigny, in Fougères, explains that his younger brother found no military position in the United States, and his voyage there and back cost him vastly more than he was paid; Sartine should have him reimbursed. American representatives will earn respect in France when they secure justice for those who have made sacrifices for their cause. On the 9th Mengaud, a lawyer in Belfort, wants help for his son, who left the comte d’Artois’ garde du corps in 1776 to join the Americans, and whom Franklin supposedly promised to help. Pierre Penet claims to have given the young man goods for which he was not paid, and threatens to have him arrested and expelled from the American service. Will Franklin please intervene?
On the 11th John Butter (Butler?) Madden, in Nantes, asks Franklin to obtain from the Admiral of France a position for him as broker and interpreter, to help in the growing American trade with Nantes. He has a thorough knowledge of English, is a former gentleman cadet in the Berwick regiment, and, although Irish, is bound by marriage and many other ties to France, where his name is known and respected. On the 15th Antoine-François Prat, in Lyons, introduces himself as an orphan of twenty-two who is, thanks to his uncle, a common clerk and unknown; his assets are only his integrity and willingness to work. He has long hesitated to send such a foolish request, but temerity might make his fortune. On the 24th Lucas de Boismauger writes from Caudebec-en-Caux, near Rouen, to ask Franklin to find him some berth in the French army. His father forced him to leave it after two years; now he is on fire to rejoin, but parental disapproval blocks the usual channels. Please find him a post in administration or supply, where he may follow the troops in hope of a chance to distinguish himself.
At some time after the end of April Mercier, avocat au parlement, in Paris, sends two brief petitions from people unnamed. Franklin, when he was at M. de La Blancherie’s, promised to give them his attention; by doing so he will oblige a man of letters whose name he may not know, but who is one of his greatest admirers. On May 2 d’Hargicourt, from the Château de Fayet near St. Quentin, complains that he has had no answer to his two previous letters. He wants to “passer dans les Isles,” apparently with Franklin, who he hopes will give him a job and keep him close while he devotes himself “a vôtre adorable volonté.” On the 3rd Marniquel, apparently in Charleville, asks help in collecting a debt of 620 livres from a Swiss officer who decamped with the money three years before. On the 13th two ladies from Geneva, brought up in Paris and recommended by the comte de Maillebois, request Franklin’s support for their establishment, which combines a girls’ school with a pension for female visitors.
On June 18 Etienne Rousseaux Lacombe, in Blaye, describes at length the tribulations of his second son, Jean, who joined the Lexington in Nantes as a lieutenant in May, 1777, at a salary of seventy livres a month, plus the money due him as master of a prize brought in to Morlaix to be sold. He rejoined the Lexington and was captured on the voyage to America; he has no funds, and his share of the prize money will be useful both to him and his father. Also on the 18th Victoire Laubertie writes from Brunswick. She is the mother of Col. Donop’s children, whom he legitimized before leaving for America. He sent them eight thousand écus by a friend in Cassel, but the money had not been paid at the time of his death. She has heard that the government of Cassel has sequestered it, and fears that the same will happen to the Colonel’s possessions when they come from America; she has, as a Parisian, no hope of justice in Cassel. Donop undoubtedly made a will; would Franklin please ask Congress to send her an attested copy and an inventory of whatever else he left? On the 25th Mme. Dauber de Peÿrelongue, in Marmande on the Garonne, asks for news of her son, an artillery captain in the Besançon regiment, who had been captured the previous winter on his way to America and imprisoned in St. Augustine; the British, thanks to his letters of recommendation from Franklin, were treating him barbarously. Is there any hope of his being exchanged, and meanwhile how can he be helped?
On June 27 Romas, chevalier de St. Louis, writes from La Plume, near Agen, to ask a favor. His brother, Jacques de Romas, received a letter from Franklin in 1754 about electrical matters, and this “correspondance litteraire” now justifies asking help for the brother’s son, fatherless since 1776 and now a candidate for the engineering school at Mézières. Will Franklin please see the young man and use his good offices to obtain for him, from the Minister of War and other authorities, a waiver of the entrance examination for the school? This favor would be a small one to confer and is essential for the family.
 
A paris ce 21 de mars 1778
Mr. de louitz a l’honeur, d’asseurer monsieur franclin, de ces respects, il envoye s’informer de l’etat, de sa santé et de celle de touts ces messieurs.
